Title: To Thomas Jefferson from James Johnson, 11 December 1807
From: Johnson, James
To: Jefferson, Thomas


                        
                            
                            
                                To Thomas Jefferson President
                        
                            of the United States.
                            Vincennes Decr. 11th. 1807—
                        
                        The faithful representation of the subscribers Citizens of the county of Knox in the Indiana Territory most
                            respectfully sheweth.
                        That whilst they explicitly acknowledge your constitutional right to nominate a Citizen to be first Judge of
                            the Territory they cherish a hope that the expression of their wishes on a subject which so deeply effects the lives and
                            fortunes of the Citizens will receive the approbation and consideration of the enlightened and philanthropic President of
                            the United States.
                        Impressed with these sentiments, and maturely considering the circumstances of the Territory as well in
                            relation to the Union as to the internal administration of the laws; They beg leave to represent to you that the
                            appointment of a Citizen who should possess a profound knowledge of the laws, who has for years been a distinguished
                            practioner in some of the Superior Courts of the United States and who should be unacquainted and unallied in the
                            Territory, would universally be approved as the most likely to be Competent in that important station by correct decisions
                            in the application of the laws, to establish a resulting confidence in the minds of the Citizens which is so essentially
                            necessary to promote the tranquility and prosperity of man under a Government of laws.
                        Relying with confidence that the regard to public Good which your administration has evinced you make the
                            rule of your conduct in the highest concerns of the Nation, will alone actuate you in the selection of a suitable
                            character in the present instance—Your petitioners in duty bound will ever pray
                        
                            Jas. Johnson, Presiding
                            Judge of the Comn. Pleas
                            
                                and 35 other signatures
                            
                        
                    